DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein the control unit (15) is connected to the sensor electronics unit (7) or the evaluation unit (A), and a control signal (sc) can be generated by the sensor electronics unit (7) or the evaluation unit (A) depending on the capacitance, and the optical recognition unit (14) is controllable depending on the control signal” in combination with the remaining claimed element as set forth in claim 1.
With regards to claims 2-11, & 16-18 are allowable based upon their dependency thereof claim 1.
With regards to method claim 12
The prior art does not disclose or suggest the claimed “providing a conductive base plate (4), which is arranged horizontally, and a sensor (2) having a measurement electrode (3), which is arranged vertically, and a sensor electronic unit (7), 6 which is connected to the measurement electrode (3) and the conductive base plate” in combination with the remaining claimed element as set forth in claim 12.
With regards to claim 19 is allowable based upon its dependency thereof claim 12.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ge et al. US PATENT No.: US 10,576,748 B2 discloses a fluid reservoir (101) includes a number of electrode pairs disposed within the fluid reservoir. Each of the electrode pairs includes a number of sensing electrodes (103), and a number of electrical traces (105) wherein the sensing electrodes are coupled to a respective one of the electrical traces. The fluid reservoir also includes a common electrode (104) electrically coupled to a voltage source (106). A number of properties of a fluid (110) within the fluid reservoir are detected by applying a voltage between the sensing electrodes in an electrode pair, and a level of the fluid within the fluid reservoir is detected by applying a voltage between the electrodes and the common electrode. A multiplexer (102) may be used to selectively couple the sensing electrodes (103) to a processing device (108). The fluid reservoir may be a printing fluid container, however is silent on wherein the control unit (15) is connected to the sensor electronics unit (7) or the evaluation unit (A), and a control signal (sc) can be generated by the sensor electronics unit (7) or the evaluation unit (A) depending on the capacitance, and the optical recognition unit (14) is controllable depending on the control signal or the method of providing a conductive base plate (4), which is arranged horizontally, and a sensor (2) having a measurement electrode (3), which is arranged vertically, and a sensor electronic unit (7), 6 which is connected to the measurement electrode (3) and the conductive base plate.
Anderson et al. PG. Pub. No.: US 2019/0126631 A1 discloses a printing cartridge that includes a sensing die, the sensing die is made of silicon and is in contact with the fluid container from the top to the bottom of the fluid container. The example sensing die includes a plurality of sensing elements to sense fluid levels within the fluid container and to communicate the fluid levels, for example, to the controller. The example sensing elements capture fluid level information upon power-up of the sensing die. For example, each of the sensing elements may store a first value (e.g., a logical high value) when fluid is not detected and may store a second value (e.g., a logical low value) when fluid is detected in the fluid container. The sensing elements then transmit (e.g., “shift-out”) the fluid level information to the electrical interface, which may then provide the fluid level information to the controller. In some examples, the electrical interface 150 may process the fluid level information prior to transmitting the information to the controller. For example, the electrical interface may generate a signal based on the fluid level information provided by the sensing elements. The electrical interface may communicate the signal to the controller via an electrical connection established with the printer through the carriage cradle, however is silent on wherein the control unit (15) is connected to the sensor electronics unit (7) or the evaluation unit (A), and a control signal (sc) can be generated by the sensor electronics unit (7) or the evaluation unit (A) depending on the capacitance, and the optical recognition unit (14) is controllable depending on the control signal or the method of providing a conductive base plate (4), which is arranged horizontally, and a sensor (2) having a measurement electrode (3), which is arranged vertically, and a sensor electronic unit (7), 6 which is connected to the measurement electrode (3) and the conductive base plate.
Gradl PG. Pub. No.: US 2018/0328876 A1 discloses an apparatus for liquid sensing includes a drive electrode and a sense electrode disposed on a substrate in a side-by-side relationship. A dielectric layer overlies the sense electrode. A shield electrode disposed on the dielectric layer overlies the sense electrode. The shield electrode is driven to the same potential as the sense electrode. A controller coupled to the drive electrode and the sense electrode provides an excitation signal to the drive electrode and detects capacitance between the drive electrode and the sense electrode, however is silent on wherein the control unit (15) is connected to the sensor electronics unit (7) or the evaluation unit (A), and a control signal (sc) can be generated by the sensor electronics unit (7) or the evaluation unit (A) depending on the capacitance, and the optical recognition unit (14) is controllable depending on the control signal or the method of providing a conductive base plate (4), which is arranged horizontally, and a sensor (2) having a measurement electrode (3), which is arranged vertically, and a sensor electronic unit (7), 6 which is connected to the measurement electrode (3) and the conductive base plate.
Schoeni et al. PG. Pub. No.: US 2016/0356737 A1 discloses a capacitively operating apparatus has a container, a probe movable into and/or out of the container, an input signal generator connectable to the probe to provide an input signal (s.sub.in(t)) which produces at least one output signal (s.sub.out(t) in the probe (3), and a measuring apparatus (M) connectable to the probe to tap the output signal (s.sub.out(t)) from the probe, and wherein the probe is periodically chargeable and dischargeable, the output signal (s.sub.out(t)) corresponds to the time progression of a charging/discharging curve which is produced by the periodic charging and discharging of the probe. The apparatus also includes a circuit module with two comparators for providing a first comparator output signal (PWM1) and a second comparator output signal (PWM2) from the output signal (s.sub.out(t)) and to correlate them with one another, however is silent on wherein the control unit (15) is connected to the sensor electronics unit (7) or the evaluation unit (A), and a control signal (sc) can be generated by the sensor electronics unit (7) or the evaluation unit (A) depending on the capacitance, and the optical recognition unit (14) is controllable depending on the control signal or the method of providing a conductive base plate (4), which is arranged horizontally, and a sensor (2) having a measurement electrode (3), which is arranged vertically, and a sensor electronic unit (7), 6 which is connected to the measurement electrode (3) and the conductive base plate.
Wiederkind-Klein US PATENT No.: US 8,931,340 B2 discloses a device for the noninvasive capacitive filling level measurement of a filling medium, said device comprising: a liquid container having a bottom and a sidewall and configured to receive and hold the filling medium, at least two measurement electrodes which are arranged in different horizontal planes and define a measurement surface with a vertical extent; at least one reference electrode which defines a reference surface with a vertical extent, each reference electrode being formed by a region of the container sidewall, each measurement electrode arranged with respect to the at least one reference electrode to define a capacitor having a respective electric field, wherein the vertical extent of the reference surface corresponds to the vertical extent of the measurement surface; and an evaluation instrument configured to: receive capacitance signals detected by the at least two measurement electrodes, determine changes in the measured capacitance for respective measurement electrodes, compare the measured capacitance of different measurement electrodes to one another, determine an adjustment or correction based on the comparison of the measured capacitance of different measurement electrodes to one another, and calculate a filling level of the filing medium held in the container based on (a) the determined changes in the measured capacitance for the respective measurement electrodes and (b) the adjustment or correction determined based on the comparison of the measured capacitance of different measurement electrodes to one another, however is silent on wherein the control unit (15) is connected to the sensor electronics unit (7) or the evaluation unit (A), and a control signal (sc) can be generated by the sensor electronics unit (7) or the evaluation unit (A) depending on the capacitance, and the optical recognition unit (14) is controllable depending on the control signal or the method of providing a conductive base plate (4), which is arranged horizontally, and a sensor (2) having a measurement electrode (3), which is arranged vertically, and a sensor electronic unit (7), 6 which is connected to the measurement electrode (3) and the conductive base plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852